                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    WAYNE F. BRABSON,                                )
                                                     )        Civil Action No. 15 – 1501
                             Petitioner,             )
                                                     )
                        v.                           )        Chief District Judge Joy Flowers Conti
                                                     )        Magistrate Judge Lisa Pupo Lenihan
    MS GIROUX, Superintendent, and                   )
    THE ATTORNEY GENERAL OF                          )
    THE STATE OF PENNSYLVANIA                        )
    IN HARRISBURG, PA,                               )
                                                     )
                             Respondents.            )


                                         MEMORANDUM ORDER

         Pending before the Court is a Petition for Writ of Habeas Corpus filed by Petitioner

Wayne F. Brabson (“Petitioner”) pursuant to 28 U.S.C. § 2254 and docketed on December 7,

2015. (ECF No. 3.) That Petition was referred to a United States Magistrate pursuant to the

Magistrate Judge’s Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of

Court.

         On August 22, 2018, the magistrate judge issued a Report and Recommendation wherein

she recommended that the Petition for Writ of Habeas Corpus be dismissed as untimely and that

a certificate of appealability be denied. (ECF No. 23.) The Report and Recommendation was

served on the parties with a deadline to file written objections set for September 10, 2018. As of

today, no objections have been filed.1


1
  If a party does not file timely objections to a magistrate judge’s report and recommendation, the party may lose its
right to de novo review by the district court, although the court must still give “reasoned consideration” to the
magistrate judge’s report before adopting it. Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).
                                                              1
       After careful de novo review, the following Order is now entered.

                           AND NOW, this 3rd day of October, 2018;

       IT IS HEREBY ORDERED that the Report and Recommendation of the magistrate

judge (ECF No. 23) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 3)

is dismissed as untimely filed.

       IT IS FURTHER ORDERED that a certificate of appealability is denied.

       IT IS FURTHER ORDERED that the Clerk of Court enter Judgment in favor of

Respondents and mark this case closed.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                             By the Court:


                                                             /s/ Joy Flowers Conti
                                                             Joy Flowers Conti
                                                             Chief United States District Judge

cc: Wayne F. Brabson
    FJ9568
    10745 RT 18
    Albion, PA 16475

     Counsel for Respondents
     (Via CM/ECF electronic mail)




                                                 2
